
	
		I
		111th CONGRESS
		1st Session
		H. R. 3812
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  businesses to purchase commercial and residential property in distressed
		  communities by providing an exclusion from tax on certain
		  gains.
	
	
		1.Short titleThis Act may be cited as the
			 Distressed Communities Reinvestment
			 Act of 2009.
		2.Exclusion of
			 certain capital gains on commercial and residential property
			(a)In
			 GeneralPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139C the following
			 new section:
				
					139D.Capital gains
				on certain commercial and residential property
						(a)In
				GeneralGross income shall not include gain from the sale of real
				property consisting predominantly of commercial and residential property
				if—
							(1)such property is
				located in a distressed community,
							(2)such property is
				acquired by the taxpayer by purchase (as defined in section 179(d)(2)) during
				the 24-month period beginning on the date of the enactment of this section,
				and
							(3)such property is
				held by the taxpayer continuously during the 5-year period ending on the date
				of the sale of such property.
							(b)Distressed
				communityFor purposes of this section—
							(1)In
				generalThe term distressed community means a county
				that the Secretary designates as—
								(A)having, for any
				month during the applicable period—
									(i)a
				residential mortgage foreclosure rate of 110 percent or more of the national
				average,
									(ii)a
				commercial mortgage foreclosure rate of 110 percent or more of the national
				average,
									(iii)a
				decline in the average fair market value of housing of at least 20 percent,
				or
									(iv)an unemployment
				rate of 110 percent or more of the national average,
									(B)being a county in
				which, for a calendar year during the applicable period, more than 50 percent
				of loans secured by housing had a loan-to-value ratio of greater than 80
				percent, or
								(C)being in a
				disaster area (as defined in section 165(h)(3)(C)) as a result of a federally
				declared disaster that occurred during the applicable period.
								(2)Applicable
				periodThe term applicable period means—
								(A)in the case of subparagraphs (A) and (B) of
				paragraph (1), the period beginning on January 1, 2008, and ending on the date
				which is 2 years after the date of the enactment of the
				Distressed Communities Reinvestment Act of
				2009, and
								(B)in the case of
				subparagraph (C) of paragraph (1), the 4-year period ending on the date which
				is 2 years after the date of the enactment of such
				Act.
								. 
			(b)Conforming
			 amendmentThe table of
			 sections for part III of subchapter B of chapter 1 of such Code is amended by
			 inserting after the item relating to section 139C the following new
			 item:
				
					
						139D. Capital gains on certain commercial
				and residential
				property.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to property
			 purchased after the date of the enactment of this section.
			
